                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CORAL REEF METRO, LLC,

               Plaintiff,

v.                                                 Case No: 2:18-cv-460-FtM-38UAM

SCOTTSDALE INSURANCE
COMPANY,

             Defendant.
                                         /

                                OPINION AND ORDER1

      Before the Court is U.S. Magistrate Judge Douglas N. Frazier’s Report and

Recommendation (R&R) (Doc. 33), recommending that Plaintiff Coral Reef Metro, LLC’s

Motion to Compel Appraisal and Stay Proceedings (Doc. 22) be granted. No party has

objected to the R&R, and the time to do so has elapsed. This matter is ripe for review.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge's

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).      In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      Here, Judge Frazier considered the parties’ arguments and determined that the

appraisal clause in their insurance contract should be enforced, despite Defendant

Scottsdale Insurance Company’s objections. Judge Frazier further recommends that

Scottsdale’s request for a line itemization of damages should be denied because it is not

required by the contract. After independently examining the file and on consideration of

Judge Frazier’s findings and recommendations, the Court accepts and adopts the R&R.

      Accordingly, it is now

      ORDERED:

        U.S. Magistrate Judge Douglas N. Frazier’s Report and Recommendation (Doc.

33) is ACCEPTED AND ADOPTED.

          (1) Plaintiff Coral Reef Metro, LLC’s Motion to Compel Appraisal and Stay

             Proceedings (Doc. 22) is GRANTED.

          (2) The parties are ORDERED to expeditiously conduct an appraisal as

             prescribed by the appraisal provisions of the insurance policy, to file joint

             status reports every ninety (90) days to advise the Court of the status of the

             appraisal, and to notify the Court upon completion of the appraisal process.

          (3) The Clerk is DIRECTED to place a stay flag on this case pending

             completion of the appraisal process.




                                            2
      DONE and ORDERED in Fort Myers, Florida this 20th day of February, 2019.




Copies: All Parties of Record




                                        3
